 



EXECUTION VERSION

 

FORBEARANCE AGREEMENT

 

FORBEARANCE AGREEMENT (“Agreement”) dated as of March 30, 2019, by and among (1)
Jus-Com, Inc., an Indiana corporation (“Jus-Com”), FTE Networks, Inc., a Nevada
corporation (“Holdings”), Benchmark Builders, Inc., a New York corporation
(“Benchmark” and together with Jus-Com and Holdings, the “Borrower”), (2) Focus
Venture Partners, Inc., a Nevada Corporation, FTE Holdings, LLC, a Nevada
limited liability company, Optos Capital Partners, LLC, a Delaware limited
liability company, Focus Fiber Solutions, LLC, a Delaware limited liability
company, Crosslayer, Inc., a Nevada corporation, UBIQ Communications, LLC, a
Nevada limited liability company, and Focus Wireless, LLC, a Delaware limited
liability company (each a “Guarantor” and collectively, the “Guarantors”)
(Guarantors and Borrowers, collectively the “Credit Parties”), (3) Lateral
Juscom Feeder LLC, a Delaware limited liability company, as Administrative Agent
(in such capacity, the “Agent”) and (4) the lenders party hereto (collectively,
the “Forbearing Lenders”).

 

R E C I T A L S:

 

WHEREAS, the Agent, the lenders from time to time party thereto (the “Lenders”)
and the Credit Parties have entered into that certain Credit Agreement dated as
of October 28, 2015 (as amended, restated, supplemented or otherwise modified
prior to the date hereof, including pursuant to Amendment No. 1 to Credit
Agreement dated as of April 5, 2016, Amendment No. 2 to Credit Agreement dated
as of September 30, 2016, Amendment No. 3 to Credit Agreement dated as of April
20, 2017, and Amendment No. 4 to Credit Agreement dated as of February 12, 2019
(“Amendment No. 4”), the “Credit Agreement”), pursuant to which, among other
things, the Lenders agreed, subject to the terms and conditions set forth in the
Credit Agreement, to make certain loans and other financial accommodations to
the Credit Parties;

 

WHEREAS, pursuant to Amendment No. 4, the Agent and the Lenders party thereto
agreed, among other things, to forbear from exercising their default-related
rights and remedies resulting from the Events of Default under the Credit
Agreement and Loan Documents set forth on Annex B to Amendment No. 4 for the
period set forth in Amendment No. 4 and on the terms and conditions set forth
therein (the “Existing Forbearance Agreement”);

 

WHEREAS, as of the date hereof, the Events of Default set forth on Annex B to
Amendment No. 4 remain continuing;

 

WHEREAS, the Credit Parties have requested that, notwithstanding the existence
of such Events of Default and such other potential Events of Default as
described more particularly below, the Agent and the Lenders forbear from
exercising their respective default-related rights and remedies as a result of
such Events of Default; and

 

WHEREAS, the Agent and the Forbearing Lenders, constituting Required Lenders
under the Credit Agreement, are willing to agree to forbear from exercising
their default-related rights and remedies resulting from such Events of Default
solely for the period and on the terms and conditions specified herein.

 

 

 

 

NOW, THEREFORE, in consideration of the foregoing, and the respective
agreements, warranties and covenants contained herein, the parties hereto agree
as follows:

 

Section 1. DEFINITIONS

 

1.1. Interpretation. All capitalized terms used herein (including the recitals
hereto) shall have the respective meanings ascribed thereto in the Credit
Agreement unless otherwise defined herein.

 

1.2. Additional Definitions. As used herein, the following terms shall have the
respective meanings given to them below:

 

(a) “Acceptable Restructuring Term Sheet” means a binding term sheet, among the
Credit Parties, the Lenders comprising Required Lenders, the Agent, and any
other parties thereto, governing the terms upon which the debts and other
liabilities and capital structure of the Credit Parties are to be restructured,
which such Acceptable Restructuring Term Sheet shall be acceptable to the Agent
and Lenders comprising Required Lenders in their sole discretion.

 

(b) “Bankruptcy Default” means any Event of Default under Section 7.1(f) or
7.1(g) of the Credit Agreement.

 

(c) “Claim(s)” means, individually or collectively, as applicable, any and all
actions, causes of action, counterclaims, suits, debts, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, agreements, promises, variances, trespasses, damages, judgments,
extents, executions, rights, claims, demands, liabilities, losses, rights to
reimbursement, subrogation, indemnification or other payment, costs or expenses,
and reasonable attorneys’ fees, whether at law or in equity, of any kind, nature
or description whatsoever, known or unknown, suspected or unsuspected, fixed or
contingent, and whether representing a past, present or future obligation.

 

(d) “Designated Defaults” means, collectively, the Existing Defaults and the
Specified Default.

 

(e) “Existing Defaults” means the Events of Default more particularly identified
on Exhibit A attached to this Agreement.

 

(f) “Forbearance Default” means (i) the occurrence of any Event of Default other
than the Designated Defaults, (ii) the failure of the Borrower or any other
Credit Party to timely comply with any term, condition, or covenant set forth in
this Agreement, (iii) the failure of any representation or warranty made by the
Borrower or any other Credit Party under or in connection with this Agreement to
be true and complete in any material respect (without duplication of any
materiality qualifier contained therein) as of the date when made, or (iv) the
repudiation by any Credit Party with respect to this Agreement or any Loan
Document or the pursuit of any Claim by any Credit Party against the Agent, any
Forbearing Lender or any Releasee.

 

 -2- 

   

 

(g) “Forbearance Effective Date” shall have the meaning set forth in Section 6.1
of this Agreement.

 

(h) “Forbearance Period” means the period commencing on the date hereof and
ending on the date which is the earliest of (i) the Outside Date, (ii) the
occurrence of any Bankruptcy Default, or (iii) the date on which the Agent, at
the direction of the Required Lenders, delivers to the Borrower a notice
terminating the Forbearance Period, which such notice may be delivered at any
time upon or after the occurrence of any Forbearance Default other than a
Bankruptcy Default.

 

(i) “Outside Date” means April 5, 2019; provided, however, if an Acceptable
Restructuring Term Sheet is entered into by April 5, 2019, then the Outside Date
shall be automatically extended to April 12, 2019.

 

(j) “Release” shall have the meaning set forth in Section 9.7 of this Agreement.

 

(k) “Releasee” shall have the meaning set forth in Section 9.7 of this
Agreement.

 

(l) “Specified Default” means the Event of Default under Section 7.1(a) of the
Credit Agreement that will result from the Borrower’s failure to pay the
outstanding Obligations on the Maturity Date in accordance with Section 1.6(a)
of the Credit Agreement.

 

(m) “Termination Event” means the earliest to occur of the occurrences set forth
in clauses (i), (ii), and (iii) of the definition of Forbearance Period.

 

Section 2. ACKNOWLEDGMENTS

 

2.1. Acknowledgment of Obligations. The Credit Parties hereby acknowledge,
confirm and agree that as of the close of business on March 30, 2019, (a) the
Borrower is indebted to the Lenders in respect of (i) the Existing Term Loans in
the aggregate principal amount of not less than $36,440,581, and (ii) the Fourth
Amendment Delayed Draw Term Loans in the aggregate principal amount of
$12,631,579 and (b) the Borrower is indebted to the Lenders in respect of
accrued but unpaid interest in the aggregate amount of not less than
$1,721,483.1 The foregoing amounts do not include future interest, fees,
expenses and other amounts chargeable or otherwise reimbursable under the Credit
Agreement and the other Loan Documents. The Credit Parties hereby acknowledge,
confirm and agree that all such Term Loans, together with interest accrued and
accruing thereon (including any interest at the default rate), and all fees,
costs, expenses and other charges now or hereafter payable by the Credit Parties
to the Agent and the Lenders, are unconditionally owing by the Credit Parties to
the Agent and the Lenders, without offset, defense or counterclaim of any kind,
nature or description whatsoever.

 



 

1 $ 430, 371 is interest payable in kind.

 

 -3- 

   

 

2.2. Acknowledgment of Security Interests. Each Credit Party hereby
acknowledges, confirms and agrees that the Agent has and shall continue to have
valid, enforceable and perfected first-priority liens upon and security
interests in the Collateral heretofore granted to the Agent (on behalf of the
Secured Parties) pursuant to the Credit Agreement and the Loan Documents or
otherwise granted to or held by the Agent.

 

2.3. Binding Effect of Documents. Each Credit Party hereby acknowledges,
confirms and agrees that: (a) each of the Credit Agreement and the other Loan
Documents (including, without limitation, this Agreement) to which it is a party
has been duly executed and delivered to Agent and Lenders by such Credit Party,
and each is and shall remain in full force and effect as of the date hereof
except as modified pursuant hereto, (b) the agreements and obligations of such
Credit Party contained in such documents and in this Agreement constitute the
legal, valid and binding Obligations of such Credit Party, enforceable against
it in accordance with their respective terms, and such Credit Party has no valid
defense to the enforcement of such Obligations, and (c) the Agent and the
Lenders are and shall be entitled to the rights, remedies and benefits provided
for under the Credit Agreement, the other Loan Documents and applicable law.

 

Section 3. FORBEARANCE IN RESPECT OF DESIGNATED DEFAULTs

 

3.1. Acknowledgment of Default. Each Credit Party acknowledges and agrees that
(i) the Specified Default may occur during the Forbearance Period and, upon
occurrence thereof, will constitute an Event of Default, (ii) the Existing
Defaults have occurred and are continuing, each of which constitutes an Event of
Default and entitles the Agent and the Lenders to exercise their rights and
remedies under the Credit Agreement, the other Loan Documents and applicable law
and (iii) as of the date hereof, no Default or Events of Default exists other
than the Existing Defaults and, except for the Specified Default, no other
Defaults or Events of Default are expected to occur during the Forbearance
Period.

 

3.2. Forbearance.

 

(a) In reliance upon the representations, warranties and covenants of the Credit
Parties contained in this Agreement, and subject to the terms and conditions of
this Agreement and any documents or instruments executed in connection herewith,
the Agent and the Forbearing Lenders (constituting Required Lenders under the
Credit Agreement) on behalf of all Lenders, agree that until the expiration or
termination of the Forbearance Period, they will forbear from exercising their
default-related rights and remedies under the Credit Agreement, the other Loan
Documents or applicable law solely in respect of the Designated Defaults.

 

(b) Upon the occurrence of a Termination Event, the agreement of the Agent and
the Forbearing Lenders to forbear from exercising their respective
default-related rights and remedies shall immediately terminate without the
requirement of any demand, presentment, protest, or notice of any kind, all of
which the Borrower and the other Credit Parties each waives. The Borrower and
the other Credit Parties each agrees that any or all of the Agent and Lenders
may at any time thereafter proceed to exercise any and all of their respective
rights and remedies under any or all of the Credit Agreement, any other Loan
Document and/or applicable law, including, without limitation, their respective
rights and remedies with respect to the Designated Defaults. Without limiting
the generality of the foregoing, upon the occurrence of a Termination Event the
Agent and the Lenders may, in their sole discretion and without the requirement
of any demand, presentment, protest, or notice of any kind, (i) suspend or
terminate any extensions of credit under any or all of the Credit Agreement and
other Loan Documents, (ii) commence any legal or other action to collect any or
all of the Obligations from the Borrower, any other Credit Party and/or any
Collateral, (iii) foreclose or otherwise realize on any or all of the
Collateral, and/or appropriate, setoff or apply to the payment of any or all of
the Obligations, any or all of the Collateral, and (iv) take any other
enforcement action or otherwise exercise any or all rights and remedies provided
for by any or all of the Credit Agreement, any other Loan Documents and/or
applicable law, all of which rights and remedies are fully reserved.

 

 -4- 

   

 

3.3. Extensions.

 

(a) Any agreement by the Lenders to extend the Forbearance Period, if any, must
be set forth in writing and signed by a duly authorized signatory of each of the
Agent and Lenders constituting Required Lenders under the Credit Agreement.

 

(b) The Borrower and the other Credit Parties each acknowledge that none of the
Agent or any Forbearing Lender has made any assurances concerning (i) any
possibility of an extension of the Forbearance Period, (ii) the manner in which
or whether the Designated Defaults may be resolved or (iii) any additional
forbearance, waiver, restructuring or other accommodations.

 

3.4. No Waivers; Reservation of Rights.

 

(a) The Agent and the Forbearing Lenders have not waived and are not by this
Agreement waiving any Events of Default which may be continuing on the date
hereof or any Events of Default which may occur after the date hereof (whether
the same or similar to the Designated Defaults or otherwise), the Agent and the
Forbearing Lenders have not agreed to forbear with respect to any of their
rights or remedies concerning any Events of Default (other than, during the
Forbearance Period, the Designated Defaults to the extent expressly set forth
herein) occurring at any time.

 

(b) Subject to Section 3.2 above (solely with respect to the Designated
Defaults), the Agent and the Forbearing Lenders reserve the right, in their
discretion, to exercise any or all of their respective rights and remedies under
the Credit Agreement, the other Loan Documents or applicable law as a result of
any Events of Default occurring at any time. The Agent and the Forbearing
Lenders have not waived any of such rights or remedies, and nothing in this
Agreement, and no delay on their part in exercising any such rights or remedies,
shall be construed as a waiver of any such rights or remedies.

 

(c) The parties hereto agree that the running of all statutes of limitation and
the doctrine of laches applicable to all claims or causes of action that any
Lender may be entitled to take or bring in order to enforce its rights and
remedies against the Borrower or any other Credit Party are, to the fullest
extent permitted by law, tolled and suspended during the Forbearance Period.

 

 -5- 

   

 

(d) The Agent and the Forbearing Lenders have agreed not to charge a forbearance
fee for their agreement not to exercise their default-related rights and
remedies under the Credit Agreement, the other Loan Documents or applicable law
as set forth in Section 3.2(a). The Agent and the Forbearing Lenders reserve the
right, in their discretion, to charge a forbearance or any other fee in
connection with any extension of the Forbearance Period or any other amendment,
change, consent, waiver or other modification of this Agreement.

 

3.5. Default Interest. The Required Lenders hereby waive interest accruing at
the default rate set forth in Section 1.3(d) of the Credit Agreement through
April 5, 2019; provided that if an Acceptable Restructuring Term Sheet is
entered into by April 5, 2019, then the foregoing waiver of default interest
shall be automatically extended through April 12, 2019.

 

3.6. Additional Events of Default. The parties hereto acknowledge, confirm and
agree that any misrepresentation by any Credit Party, or any failure of any
Credit Party to comply with the covenants, conditions and agreements contained
in this Agreement or action to invalidate or challenge the enforceability
thereof, shall constitute an immediate Event of Default under this Agreement,
the Credit Agreement and the other Loan Documents.

 

Section 4. SUPPLEMENTAL TERMS

 

4.1. Compliance With Credit Agreement. The Borrower and each of the other Credit
Parties agrees that during the Forbearance Period, such Credit Party shall
comply with all limitations, restrictions or prohibitions that would otherwise
be effective or applicable under the Credit Agreement or other Loan Documents
during the continuance of any Event of Default, including without limitation (i)
pursuant to the terms and conditions set forth in Section 5.2(b) of the Credit
Agreement, as a result of the Designated Defaults, the Credit Parties are
prohibited from consummating dispositions pursuant to such Section and as more
particularly described in such Section, (ii) pursuant to the terms and
conditions set forth in Sections 5.4(j) and (k) of the Credit Agreement, as a
result of the Designated Defaults, the Credit Parties are prohibited from making
any Investments constituting loans and advances to Holdings and its Subsidiaries
or any other Investments, in each case, pursuant to such Sections and as more
particularly described in such Sections, (iii) pursuant to the terms and
conditions set forth in Section 5.5(d) of the Credit Agreement, as a result of
the Designated Defaults, the Credit Parties are prohibited from incurring
Indebtedness consisting of Capital Lease Obligations or Indebtedness secured by
Liens permitted by Section 5.1(h) of the Credit Agreement pursuant to such
Section and as more particularly described in such Section and (iv) pursuant to
the terms and conditions set forth in Sections 5.11(d), (e) and (f) of the
Credit Agreement, as a result of the Designated Defaults, the Borrower is
prohibited from declaring and making dividend payments or other distributions
payable on account of its Stock and Stock Equivalents pursuant to such Sections
and as more particularly described in such Sections. Actions taken (or omitted
to be taken) by the Borrower or any other Credit Party in violation of such
provisions while any Default or Event of Default exists will constitute
additional Events of Default under the Credit Agreement and the other Loan
Documents.

 

4.2. Rights Against Third Parties. Nothing herein shall restrict, impair or
otherwise affect any Lender’s rights and remedies against third parties to
enforce any subordination under any agreements containing subordination
provisions in favor of any or all of the Lenders (including, without limitation,
any rights or remedies available to the Lenders as a result of the occurrence or
continuation of any Designated Default) or amend or modify any provision
thereof.

 

 -6- 

   

 

Section 5. REPRESENTATIONS AND WARRANTIES

 

5.1. Credit Party Representations and Warranties. Each Credit Party hereby
represents, warrants and covenants as follows:

 

(a) Each Credit Party and each of their respective Subsidiaries (i) is a
corporation, limited liability company or limited partnership, as applicable,
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation, organization or formation, as applicable;
(ii) has the power and authority and all governmental licenses, authorizations,
Permits, consents and approvals to own its assets, carry on its business and
execute, deliver, and perform its obligations under, this Agreement; (iii) is
duly qualified as a foreign corporation, limited liability company or limited
partnership, as applicable, and licensed and in good standing, under the laws of
each jurisdiction where its ownership, lease or operation of Property or the
conduct of its business requires such qualification or license; and (iv) is in
compliance with all Requirements of Law; except, in each case referred to in
clause (iii) or clause (iv), to the extent that the failure to do so would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

(b) The execution, delivery and performance by each of the Credit Parties of
this Agreement have been duly authorized by all necessary action, and do not and
will not (i) contravene the terms of any of that Person’s Organization
Documents, (ii) conflict with or result in any material breach or contravention
of, or result in the creation of any Lien under, any document evidencing any
material Contractual Obligation to which such Person is a party or any order,
injunction, writ or decree of any Governmental Authority to which such Person or
its Property is subject, or (iii) violate any material Requirement of Law in any
material respect.

 

(c) No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority is necessary or required
in connection with the execution, delivery or performance by, or enforcement
against, any Credit Party or any Subsidiary of any Credit Party of this
Agreement.

 

(d) This Agreement constitutes the legal, valid and binding obligations of the
Credit Parties, enforceable against such Person in accordance with its
respective terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

(e) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct in all material respects as of the date hereof
(except for those which expressly relate to an earlier date).

 

 -7- 

   

 

(f) As of the date hereof, except for the Designated Defaults, no Event of
Default has occurred or is continuing under this Agreement, the Credit Agreement
or any other Loan Document.

 

(g) The Secured Parties’ security interests in the Collateral continue to be
valid, binding, and enforceable first-priority security interests that secure
the Obligations, subject only to the Permitted Liens and no tax or judgment
liens are currently of record against any Borrower or any other Credit Party.

 

(h) The recitals to this Agreement are true and correct.

 

Section 6. CONDITIONS TO EFFECTIVENESS OF THIS AGREEMENT

 

6.1 Conditions to Effectiveness. This Agreement shall become effective at the
time (the “Forbearance Effective Date”) that all of the following conditions
precedent have been met (or waived) as determined by the Agent and the
Forbearing Lenders in their sole discretion:

 

(a) the Agent shall have received duly executed signature pages for this
Agreement signed by the Agent, Lenders comprising Required Lenders, the Borrower
and the other Credit Parties;

 

(b) the Borrowers shall have paid all accrued and unpaid reasonable and
documented out-of-pocket fees, costs and expenses of the Agent (including,
without limitation, the reasonable and documented out-of-pocket costs, fees, and
expenses of King & Spalding LLP) incurred in connection with this Agreement, the
Credit Agreement and the other Loan Documents; and

 

(c) The representations and warranties contained herein shall be true and
correct in all material respects, and no Forbearance Default or event that with
notice, the passage of time or both would constitute a Forbearance Default shall
exist on the date hereof.

 

Section 7. RATIFICATION OF LIABILITIES

 

7.1. Ratification. The Borrower and the other Credit Parties, as debtors,
grantors, pledgors, guarantors, assignors, or in other similar capacities in
which such parties grant liens or security interests in their properties or
otherwise act as accommodation parties or guarantors, as the case may be, under
the Loan Documents, hereby ratify and reaffirm all of their payment and
performance obligations and obligations to indemnify, contingent or otherwise,
under each of such Loan Documents to which it is a party, and ratify and
reaffirm their grants of liens on or security interests in their properties
pursuant to such Loan Documents to which they are a party, respectively, as
security for the Obligations under or with respect to the Credit Agreement, and
confirms and agrees that such liens and security interests hereafter secure all
of the Obligations, including, without limitation, all additional Obligations
hereafter arising or incurred pursuant to or in connection with this Agreement,
the Credit Agreement or any other Loan Document. The Borrower and the other
Credit Parties further agree and reaffirm that the Loan Documents to which they
are parties now apply to all Obligations as defined in the Credit Agreement
(including, without limitation, all additional Obligations hereafter arising or
incurred pursuant to or in connection with this Agreement, the Credit Agreement
or any other Loan Document). Each such party (i) further acknowledges receipt of
a copy of this Agreement and all other agreements, documents, and instruments
executed and/or delivered in connection herewith, (ii) consents to the terms and
conditions of same, and (iii) agrees and acknowledges that each of the Loan
Documents remains in full force and effect and is hereby ratified and confirmed.

 

 -8- 

   

 

Section 8. Reference to and Effect upon the Credit Agreement

 

8.1. Continuing Effect of Credit Agreement. All terms, conditions, covenants,
representations and warranties contained in the Credit Agreement and other Loan
Documents, and all rights of the Lenders and all of the Obligations, shall
remain in full force and effect. The Borrower and the other Credit Parties
hereby confirm that the Credit Agreement and the other Loan Documents are in
full force and effect and that neither the Borrower nor any other Credit Party
has any right of setoff, recoupment or other offset or any defense, claim or
counterclaim with respect to any of the Obligations, the Credit Agreement or any
other Loan Document.

 

8.2. No Waiver of Rights, Etc. Except as expressly set forth herein, the
execution, delivery and effectiveness of this Agreement shall not directly or
indirectly (i) create any obligation to make any further Term Loans or to
continue to defer any enforcement action after the occurrence of any Default or
Event of Default (including, without limitation, any Forbearance Default), (ii)
constitute a consent or waiver of any past, present or future violations of any
provisions of the Credit Agreement or any other Loan Documents nor constitute a
novation of any of the Obligations under the Credit Agreement or other Loan
Documents, (iii) amend, modify or operate as a waiver of any provision of the
Credit Agreement or any other Loan Documents or any right, power or remedy of
any Lender, (iv) constitute a consent by any Lender to any merger, sale,
restructuring or refinancing transaction, voluntary or involuntary Insolvency
Proceeding or any other transaction or proceeding of any kind or nature
whatsoever, or impose any obligation on the Borrower, any other Credit Party or
any Lender to pursue any of the foregoing, whether during the Forbearance Period
or at any time thereafter or (v) constitute a course of dealing or other basis
for altering any Obligations or any other contract or instrument. Except as
expressly set forth herein, all of the rights, powers, and remedies of the
Lenders under the Credit Agreement, the other Loan Documents and applicable law
are reserved. All of the provisions of the Credit Agreement and the other Loan
Documents are hereby reiterated, and if ever waived, are hereby reinstated.

 

8.3. Agreement as a Loan Document. From and after the Forbearance Effective
Date, the term “Loan Documents” in the Credit Agreement and the other Loan
Documents shall include, without limitation, this Agreement and any agreements,
instruments and other documents executed and/or delivered in connection
herewith.

 

8.4. Other Rights Unaffected. The Borrower and the Credit Parties acknowledge
and agree that the Agent’s and the Forbearing Lenders’ agreement to forbear from
exercising their default-related rights and remedies with respect to the
Designated Default during the Forbearance Period does not in any manner
whatsoever limit the Agent’s or any Lender’s right to insist upon strict
compliance by the Borrower and the other Credit Parties with this Agreement, the
Credit Agreement, or any other Loan Document during the Forbearance Period, in
all cases, except as may be expressly set forth herein.

 

 -9- 

   

 

8.5. No Novation. This Agreement shall not be deemed or construed to be a
satisfaction, reinstatement, novation or release of the Credit Agreement or any
other Loan Document.

 

Section 9. MISCELLANEOUS

 

9.1. Further Assurances. At the Credit Parties’ expense, the parties hereto
shall execute and deliver such additional documents and take such further action
as may be necessary or desirable to effectuate the provisions and purposes of
this Agreement.

 

9.2. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of each of the parties hereto and their respective successors and
assigns.

 

9.3. Survival of Representations, Warranties and Covenants. All representations,
warranties, covenants and releases made in this Agreement or any other document
furnished in connection with this Agreement shall survive the execution and
delivery of this Agreement and the termination of the Forbearance Period, and no
investigation by the Agent or the Forbearing Lenders or any closing shall affect
the representations and warranties or the right of the Agent and the Forbearing
Lenders to rely upon them.

 

9.4. Severability. Any provision of this Agreement held by a court of competent
jurisdiction to be invalid or unenforceable shall not impair or invalidate the
remainder of this Agreement.

 

9.5. Conflict. The parties hereto intend for this Agreement to replace and
supersede the terms and conditions set forth in the Existing Forbearance
Agreement (but not, for the avoidance of doubt, any of the terms and conditions
set forth in Amendment No. 4 other than those set forth in Section 7 thereof).
In the event and to the extent of any conflict between the provisions of this
Agreement and the Existing Forbearance Agreement, the provisions of this
Agreement and any documents executed in connection with this Agreement with
respect thereto shall govern.

 

9.6. Reviewed by Attorneys. Each party hereto represents and warrants to that it
(a) understands fully the terms of this Agreement, including any attachments and
exhibits, and the consequences of the execution and delivery of this Agreement,
(b) has been afforded an opportunity to discuss this Agreement with, and have
this Agreement reviewed by, such attorneys and other persons as such party may
wish, and (c) has entered into this Agreement and executed and delivered all
documents in connection herewith, of its own free will and accord and without
threat, duress or other coercion of any kind by any Person. The parties hereto
acknowledge and agree that neither this Agreement nor the other documents
executed pursuant hereto shall be construed more favorably in favor of one than
the other based upon which party drafted the same, it being acknowledged that
all parties hereto contributed substantially to the negotiation and preparation
of this Agreement and the other documents executed pursuant hereto or in
connection herewith.

 

 -10- 

   

 

9.7. Release. To further induce the Agent and the Forbearing Lenders to enter
into this Agreement, the Borrower and the other Credit Parties each hereby
absolutely and unconditionally releases and forever discharges the Agent and the
Lenders, and any and all participants, parent corporations, subsidiary
corporations, affiliated corporations, insurers, indemnitors, successors and
assigns of the Agent and the Forbearing Lenders, together with all of the
present and former directors, officers, agents, attorneys, and employees of any
of the foregoing (collectively, the “Releasees”), from any and all Claims,
whether arising in law or equity or upon contract or tort or under any
provincial, state, local or federal law or otherwise, which the Borrower or the
other Credit Parties have had, now have or have made claim to have against any
such person for or by reason of any act, omission, matter, cause or thing
whatsoever arising from the beginning of time to and including the date of this
Agreement, whether such claims, demands and causes of action are matured or
unmatured or known or unknown (the “Release”). It is the intention of the
Borrower and the other Credit Parties in executing the Release that the same
shall be effective as a bar to each and every Claim. The Borrower and the other
Credit Parties acknowledge that each may hereafter discover facts different from
or in addition to those now known or believed to be true with respect to such
Claims and agree that this instrument shall be and remain effective in all
respects notwithstanding any such differences or additional facts.

 

9.8. Relationship. Each Credit Party agrees that the relationship between the
Agent and the Forbearing Lenders, on the one hand, and Credit Parties, on the
other hand, is that of creditor and debtor and not that of partners or joint
venturers. This Agreement does not constitute a partnership agreement, or any
other association between the Agent and Forbearing Lenders, on the one hand, and
Credit Parties, on the other hand. Each Credit Party acknowledges that the Agent
and the Forbearing Lenders have acted at all times only as a creditor to the
Credit Parties within the normal and usual scope of the activities normally
undertaken by a creditor and in no event have the Agent or the Forbearing
Lenders attempted to exercise any control over the Credit Parties or their
business or affairs. Each Credit Party further acknowledges that the Agent and
Forbearing Lenders have not taken or failed to take any action under or in
connection with their respective rights under the Credit Agreement and the other
Loan Documents that in any way or to any extent has interfered with or adversely
affects such Credit Party’s ownership of Collateral.

 

9.9. Final Agreement. This Agreement, the Credit Agreement, the other Loan
Documents, and the other written agreements, instruments, and documents entered
into in connection therewith set forth in full the terms of agreement between
the parties hereto and thereto with respect to the subject matter thereof and
are intended as the full, complete, and exclusive contracts governing the
relationship between such parties with respect to the subject matter thereof,
superseding all other discussions, promises, representations, warranties,
agreements, and understandings between the parties with respect thereto. Any
waiver of any condition in, or breach of, any of the foregoing in a particular
instance shall not operate as a waiver of other or subsequent conditions or
breaches of the same or a different kind. The Agent’s or any Lender’s exercise
or failure to exercise any rights or remedies under any of the foregoing in a
particular instance shall not operate as a waiver of its right to exercise the
same or different rights and remedies in any other instances. There are no oral
agreements among the parties hereto.

 

 -11- 

   

 

9.10. Governing Law and Jurisdiction.

 

(a) Governing Law. The laws of the State of New York shall govern all matters
arising out of, in connection with or relating to this Agreement, including its
validity, interpretation, construction, performance and enforcement (including
any claims sounding in contract or tort law arising out of the subject matter
hereof and any determinations with respect to post-judgment interest).

 

(b) Submission to Jurisdiction. Any legal action or proceeding with respect to
this Agreement shall be brought exclusively in the courts of the State of New
York located in the City of New York, Borough of Manhattan, or of the United
States of America sitting in the Southern District of New York and, by execution
and delivery of this Agreement, each Credit Party executing this Agreement
hereby accepts for itself and in respect of its Property, generally and
unconditionally, the jurisdiction of the aforesaid courts; provided that nothing
in this Agreement shall limit the right of the Agent to commence any proceeding
in the federal or state courts of any other jurisdiction to the extent the Agent
determines that such action is necessary or appropriate to exercise its rights
or remedies under this Agreement. The parties hereto irrevocably waive any
objection, including an objection to the laying of venue or based on the grounds
of forum non conveniens, that any of them may now or hereafter have to the
brining of any such action or proceeding in such jurisdictions.

 

(c) Service of Process. Each Credit Party hereby irrevocably waives personal
service of any and all legal process, summons, notices and other documents and
other service of process of any kind and consents to such service in any suit,
action or proceeding brought in the Unites States with respect to or otherwise
arising out of or in connection with this Agreement by any means permitted by
applicable Requirements of Law, including by the mailing thereof (by registered
or certified mail, postage prepaid) to the address of the Borrower specified in
the Credit Agreement (and shall be effective when such mailing shall be
effective, as provided therein). Each Credit Party agrees that a final judgment
in any such action or proceeding shall be conclusive and may be enforced in
other jurisdictions by suit on the judgment or in any other manner provided by
law.

 

9.11. Waiver of Jury Trial. THE PARTIES HERETO, TO THE EXTENT PERMITTED BY LAW,
WAIVE ALL RIGHT TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING ARISING OUT
OF, IN CONNECTION WITH OR RELATING TO, THIS AGREEMENT, THE OTHER LOAN DOCUMENTS
AND ANY OTHER TRANSACTION CONTEMPLATED HEREBY AND THEREBY. THIS WAIVER APPLIES
TO ANY ACTION, SUIT OR PROCEEDING WHETHER SOUNDING IN TORT, CONTRACT OR
OTHERWISE.

 

9.12. Headings. The captions and headings of this Agreement are for convenience
of reference only and shall not affect the interpretation of this Agreement.

 



9.13. Counterparts. This Agreement may be executed in any number of
counterparts, but all of such counterparts shall together constitute but one and
the same agreement.

 

IN WITNESS WHEREOF, this Agreement is executed and delivered as of the day and
year first above written.

 

[Signature Pages Follow]

 

 -12- 

   

 

  BORROWERS:        

JUS-COM, INC.

FTE NETWORKS, INC.

BENCHMARK BUILDERS, INC.

        By                                Name      Title           GUARANTORS:
       

FOCUS VENTURE PARTNERS, INC.

FTE HOLDINGS, LLC

OPTOS CAPITAL PARTNERS, LLC

FOCUS FIBER SOLUTIONS, LLC

CROSSLAYER, INC.

UBIQ COMMUNICATIONS, LLC

FOCUS WIRELESS, LLC

        By     Name     Title  

 

   

   

 

 

AGENT:

 

LATERAL JUSCOM FEEDER LLC, as Agent

        By: Lateral Investment Management, LLC, its Manager         By:    
Name:  Richard de Silva   Title: Manager         LENDER:         LATERAL JUSCOM
FEEDER LLC, as a Lender         By: Lateral Investment Management, LLC, its
Manager         By:     Name: Richard de Silva   Title: Manager         LATERAL
FTE FEEDER LLC, as a Lender         By: Lateral Investment Management, LLC, its
Manager         By:     Name: Richard de Silva   Title: Manager         LATERAL
U.S. CREDIT OPPORTUNITIES FUND, L.P., as a Lender         By: Lateral Credit
Opportunities, LLC, its General Partner         By:     Name: Richard de Silva  
Title: Manager         NIAGARA NOMINEE L.P., as a Lender         By: Lateral
Investment Management LLC, its Manager         By:     Name: Richard de Silva  
Title: Manager

 

   

   

 

EXHIBIT A
to
FORBEARANCE AGREEMENT

 

Existing Defaults

 

1.Section 1.6(b) by failing to deliver the Net Proceeds to the Agent from the
disposition of assets resulting from the execution of the agreements set forth
on Schedule 2 hereto, resulting in an Event of Default pursuant to Section
7.1(a) of the Credit Agreement.

 

2.Section 1.6(c) by failing to deliver the Net Proceeds to the Agent of the
incurrence of Indebtedness resulting from the execution of the agreements set
forth on Schedule 1 and Schedule 2 hereto, resulting in an Event of Default
pursuant to Section 7.1(a) of the Credit Agreement.

 

3.Section 4.11 by establishing deposit accounts with Bank of America, N.A. and
failing to enter into a Control Agreement with respect to such depository
accounts upon their establishment, resulting in an Event of Default pursuant to
Section 7.1(c) of the Credit Agreement.

 

4.Section 5.1(n) by incurring Liens in excess of an aggregate amount of
$50,000.00 by entering into the agreements set forth on Schedule 2 hereto,
resulting in an Event of Default pursuant to Section 7.1(c) of the Credit
Agreement.

 

5.Section 5.2 by disposing of assets resulting from the execution of the
agreements set forth on Schedule 2 hereto, resulting in an Event of Default
pursuant to Section 7.1(c) of the Credit Agreement.

 

6.Section 5.5(g) by incurring Indebtedness in excess of an aggregate amount of
$50,000.00 from the execution of the agreements set forth on Schedule 1 and
Schedule 2 hereto, resulting in an Event of Default pursuant to Section 7.1(c)
of the Credit Agreement.

 

7.Section 5.9 by incurring Contingent Obligations in the form of guaranties
under the agreements set forth in Schedule 2 hereto, resulting in an Event of
Default pursuant to Section 7.1(c) of the Credit Agreement.

 

8.Section 5.11 by making payments on Subordinated Indebtedness pursuant to the
agreements set forth in Schedule 1 and Schedule 2 hereto, resulting in an Event
of Default pursuant to Section 7.1(c) of the Credit Agreement.

 

9.Section 4.3(a) by failing to deliver notice of a Default or Event of Default
to the Agent on account of each of the foregoing actions, resulting in an Event
of Default pursuant to Section 7.1(c) of the Credit Agreement.

 

   

   

 

Schedule 1 to Exhibit A

 

   Borrower  Counterparty  Issue Date  Amount                 Convertible
Redeemable Note  FTE Networks, Inc.  Adar Bays, LLC  June 3, 2018  $525,000.00 
Note  FTE Networks, Inc.  Adar Alef, LLC  May 5, 2018  $1,070,000.00 
Convertible Promissory Note  FTE Networks, Inc.  Auctus Fund, LLC  June 27,
2018  $525,000.00  Convertible Promissory Note  FTE Networks, Inc.  Auctus Fund,
LLC  September 27, 2018  $525,000.00  Convertible Promissory Note  FTE Networks,
Inc.  BHP Capital NY Inc.  July 26, 2018  $315,000.00  Convertible Redeemable
Note  FTE Networks, Inc.  Cerberus Finance Group, Ltd.  November 5, 2018 
$168,525.00  Convertible Redeemable Note  FTE Networks, Inc.  Cerberus Finance
Group, Ltd.  December 3, 2018  $168,525.00  Convertible Redeemable Note  FTE
Networks, Inc.  Cerberus Finance Group, Ltd.  January 3, 2019  $168,525.00 
Convertible Redeemable Note  FTE Networks, Inc.  Crossover Capital Fund I, LLC 
October 8, 2018  $210,526.00  Convertible Redeemable Note  FTE Networks, Inc. 
Crossover Capital Fund I, LLC  August 30, 2018  $210,526.00  Convertible
Redeemable
Note  FTE Networks, Inc.  Crossover Capital Fund I, LLC  June 20, 2018 
$210,526.00  Convertible Promissory Note  FTE Networks, Inc.  Crown Bridge
Partners, LLC  October 25, 2018  $100,000.00  Convertible Redeemable Note  FTE
Networks, Inc.  Eagle Equities, LLC  June 20, 2018  $525,000.00  Convertible
Redeemable Note  FTE Networks, Inc.  Eagle Equities, LLC  April 27, 2018 
$525,000.00 

 

   

   

 

Schedule 1 to Exhibit A

 

Convertible Redeemable Note  FTE Networks, Inc.  Eagle Equities, LLC  November
2, 2018  $1,070,000.00  Convertible Unsecured Redeemable Note  FTE Networks,
Inc.  GS Capital Partners, LLC  March 2, 2018  $365,000.00  Convertible
Unsecured
Redeemable Note  FTE Networks, Inc.  GS Capital Partners, LLC  April 11, 2018 
$1,400,000.00  Convertible Redeemable Note  FTE Networks, Inc.  Jem Debt Fund I
LLC  December 7, 2018  $321,000.00  Convertible Debenture  FTE Networks, Inc. 
L2 Capital, LLC  January 30, 2018  $555,556.00  Convertible Promissory Note  FTE
Networks, Inc.  Labrus Fund, LP  September 25, 2018  $525,000.00  Convertible
Redeemable Note  FTE Networks, Inc.  LG Capital Funding, LLC  November 5, 2018 
$280,875.00  Convertible Redeemable Note  FTE Networks, Inc.  LG Capital
Funding, LLC  January 3, 2019  $280,875.00  Convertible Redeemable
Note  FTE Networks, Inc.  LG Capital Funding, LLC  November 29, 2018 
$280,875.00  Convertible Promissory Note  FTE Networks, Inc.  Morningview
Financial, LLC  June 27, 2018  $262,500.00  Convertible Promissory Note  FTE
Networks, Inc.  Morningview Financial, LLC  October 1, 2018  $157,000.00 
Convertible Redeemable Note  FTE Networks, Inc.  One44 Capital LLC  October 5,
2018  $130,000.00  Convertible Redeemable
Note  FTE Networks, Inc.  Quarum Holdings, LLC  November 5, 2018  $168,525.00 
Convertible Redeemable Note  FTE Networks, Inc.  Quarum Holdings, LLC  January
7, 2019  $168,525.00  Original Issue Discount Convertible Promissory Note  FTE
Networks, Inc.  RedDiamond Partners, LLC  September 7, 2018  $824,176.00 
Convertible Redeemable Note  FTE Networks, Inc.  SBI Investments, LLC  June 21,
2018  $163,375.00  Convertible Promissory
Note  FTE Networks, Inc.  St. George Investments LLC  March 21, 2018 
$2,315,000.00 

 

   

   

 

Schedule 2 to Exhibit A

 

   Borrower  Guarantor(s)  Counterparty  Date  Indebtedness                   
Secured Merchant Agreement  FTE Networks, Inc.  FTE Holdings, LLC
Jus-Com, Inc
Focus Venture Partners, Inc
Benchmark Buildings, Inc.
Focus Wireless LLC  Influx Capital, LLC  December 14, 2018  $2,000,000.00 
Secured Merchant Agreement  FTE Networks, Inc.  FTE Holdings, LLC Jus-Com, Inc
Focus Venture Partners, Inc
Benchmark Buildings, Inc. Focus Wireless LLC  Franklin Funding Group LLC 
December 14, 2018  $2,000,000.00  Merchant Agreement  Benchmark Builders Inc.
FTE Networks Inc
Focus Wireless LLC
Jus-Com Inc.  David S. Lethem Michael C. Palleschi  Cap Call, LLC  December 14,
2018  $250,000.00  Secured Merchant Agreement  Benchmark Builders Inc.
FTE Networks Inc
Focus Wireless LLC
Jus-Com Inc.  David S. Lethem Michael C. Palleschi  Preferred Capital  December
12, 2018  $500,000.00  Secured Merchant Agreement  FTE Networks, Inc.  Michael
C. Pelleschi David S. Lethem  Alfa Advance  December 12, 2018  $450,000.00 
Agreement for the Purchase and Sale of Future Receipts  FTE Holdings, LLC  David
Scott Lethem
FTE Networks, Inc.
Jus-Com, Inc.
Focus Venture Partners, Inc.
Benchmark Builders, Inc.
Optos Capital Partners, LLC
Focus Wireless, LLC
FTE Wireless, LLC
Crosslayer, Inc.  Unique Funding Solutions LLC  December 17, 2018  $750,000.00 

 

   

   

 

Secured Merchant Agreement  Benchmark Builders Inc.
FTE Networks, Inc.
Focus Wireless, LLC
Jus-Com, Inc.  Davis S. Lethem
Michael C. Palleschi  Addy Source LLC  December 12, 2018  $500,000.00  Merchant
Agreement  Benchmark Builders Inc.
FTE Networks, Inc.
Focus Wireless, LLC
Jus-Com, Inc.  Davis S. Lethem
Michael C. Palleschi  Cap Call, LLC  November 30, 2018  $800,000.00  Secured
Merchant Funding  FTE Networks, Inc.  Davis S. Lethem
Michael C. Palleschi
FTE Holdings, LLC
Jus-Com, Inc
Focus Venture Partners, Inc.
Benchmark Builders, Inc.  Queen Funding
LLC  November 28, 2018  $1,250,000.00  Future Merchant Services, LLC  FTE
Networks, Inc.  David S. Lethem
Michael C. Palleschi
FTE Holdings, LLC
Jus-Com, Inc
Focus Venture Partners, Inc
Benchmark Builders, Inc
Focus Wireless LLC  Capital Merchant Services, LLC  November 28, 2018 
$750,000.00  Future Receivables Sale and Purchase Agreement  FTE Networks, Inc. 
David S. Lethem
Michael C. Palleschi
FTE Holdings, LLC
Jus-Com, Inc
Focus Venture Partners, Inc
Benchmark Builders, Inc
Focus Wireless LLC  Green Capital Funding, LLC  November 27, 2018  $600,000.00 
Merchant Agreement  FTE Networks, Inc.  Davis S. Lethem
Michael C. Palleschi
FTE Holdings, LLC
Jus-Com, Inc.
Focus Venture Partners, Inc.
Benchmark Builders, Inc.
Focus Fiber Solutions, LLC
Crosslayer Inc.  HFH CAP  October 30, 2018  $1,000,000.00  Secured  FTE
Networks, Inc.  Davis S. Lethem  Hop Capital  November 8, 2018      Merchant    
Michael C. Palleschi            Agreement     Benchmark Builders, Inc.       
          FTE Holdings LLC                  Jus-Com, Inc.                  Focus
Venture Partner Inc                  Focus Venture Partner Inc                 
         $2,750,000.00 

 

   

   

